Citation Nr: 1340774	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  11-26 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from August 1968 to August 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At his hearing before the Board in April 2012, the Veteran testified that he had not been fully forthcoming with the examiner at his VA examination in August 2011 because he did not wish to seem weak.  His representative requested that a second examination be provided.  

Given the Veteran's combat service for which he was awarded a Purple Heart (based on a gunshot wound to the head) and a Bronze Star for heroism, the Board is of the opinion that he should be provided with a second examination.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from August 2011 to the present.

2.  Schedule the Veteran for a VA psychiatric examination.  The Veteran's claims file should be provided.  The examiner should diagnose any current Axis I psychiatric disability, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current psychiatric disability either began during or was otherwise caused by the Veteran's military service.  A complete rationale should be provided for any opinion expressed. 

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


